PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/752,686
Filing Date: 14 Feb 2018
Appellant(s): LALEG et al.



__________________
Remus F. Fetea
(Reg. No. 59,140)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 08/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
CAUSE et al., International Publication Number WO 01/92974 A2 [Published 6 December 2001] (hereinafter ‘Calise’) in view of
Wang et al., U.S. Patent Application Publication US 2002/0111758 Al (hereinafter ‘Wang’) in view of
Crisalle et al., U.S. Patent Application Publication US 2010/0268353 Al (hereinafter ‘Crisalle’) in view of
Ulyanov, United State Patent 6,415,272 B1 (hereinafter ‘Ulyanov’).

A.	The Asserted References do not Disclose or Teach All Elements of the Claimed Invention as Recited in Independent Claims 1, 9 and 16 1. The Primary Reference, Calise, Fails to Disclose or Teach All Elements Asserted in the Final Office Action.
The Primary Reference, Calise, Fails to Disclose or Teach All Elements Asserted in the Final Office Action
On pg. 9 of the Brief, Appellant argues Calise fails to teach all elements of the Final Office action. The elements which Calise is found to teach is discussed below, Examiner notes the rejection is a combination of Calise in view of Wang further in of Crisalle further in view of Ulyanov. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The individual sections of the Appeal Brief filed 12/04/2020 (hereinafter ‘Brief’ are discussed below and reference the Final Rejection dated 08/05/2020 (hereinafter ‘Final Office Action’).

Calise Fails to Disclose the Outer Closed Loop Stabilizer Receiving a Compensation Term F

On pgs. 10-11 of the Brief, Appellant argues Calise fails to teach the limitations relating to the outer closed loop and references pg. 8 of the Final Office Action. Examiner finds the arguments begin on pg. 8 of the Final Office Action and continued to the top of pg. 9. Although the header of the section relates to the outer loop, Appellant argues Calise cannot disclose the inner closed loop because Calise does not disclose the Lyapunov controller. Examiner respectfully disagrees and maintain Calise teaches the inner loop as found on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant continues on pg. 10 of the Brief to discuss the cited portion of Calise on last paragraph on pg. 8 of the Final Office Action cites pg. 34 lines 20-21. Examiner maintains the rejection of the cited portion as it is teaching the compensation term of the limitation. The limitation teaches having a linear compensator.
Continuing on pg. 11 of the Brief, Appellant argues Fig. 1 as it relates to the claim limitation. The outer closed loop error stabilizer is found on pg. 8 of the Final Office Action where Fig. 1 element 16 pg. 9 lines 24-28 and pg. 10 line 1 is cited. Examiner respectfully disagrees Calise does not teach the outer closed loop maintaining element 16 is the outer closed loop.

    PNG
    media_image2.png
    844
    1214
    media_image2.png
    Greyscale


Calise Fails to Disclose the Time Derivative of an Output y

On pgs. 11-12 of the Brief, Appellant argues Calise fails to teach the time derivative of an output and is interpreted as referencing pg. 9 of the Final Office Action. Pg. 27 lines 8-9 as recited in the Brief corresponds to the citation in the Final Office Action. Examiner maintains the rejection as found in the Final Office Action because it explicitly recites time-derivative and output. Appellant provides additional arguments regarding Calise pg. 8 line 32 to pg. 9 line 4 and concludes the time-derivative is different from the invention found claimed in the independent claims. Examiner respectfully disagrees because no further clarification is made to the time-derivative and the time-derivative is only recited once in each independent claim, with no additional claims using the term. To interpret the time-derivative in the way consistent with the Appellant, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Calise Fails to Disclose the Input u of the Claimed Invention

On pgs. 12-13 of the Brief, Appellant argues Calise fails to teach the input u. Examiner respectfully disagrees and maintains the rejection as found on pg. 9 of the Final Office Action where Calise explicitly recites input.

Calise Fails to Disclose that the Compensation Term F Accounts for Varying External Disturbances on the Process Plant and that the Outer Loop Error Stabilizer Generates the Input u Based on the Compensation Term F

On pgs. 13-15 of the Brief, Appellant argues Calise fails to teach the compensation term F accounts for varying external disturbances on the process plant and that the outer loop error stabilizer generates the input u based on the compensation term F and references the citation found on pg. 9 of the Final Office Action, Calise pg. 13 lines 4-6. Appellant argues a single portion is cited for the entire limitation. Examiner respectfully disagrees with the interpretation all the elements are cited as being taught by this citation. Pg. 8 of the Final Office 
On pg. 14 of Brief, Appellant cites additional portions of Calise, Fig. 1, pg. 10 lines 16-19 and pg. 10 lines 23-24. The arguments continuing after the additional citations are directed towards the out loop error stabilizer. As discussed above, the portion from which the outer closed loop error stabilizer is cited is maintained above from section 1a and the disturbances is the teaching found on pg. 9 of the Final Office Action. Examiner maintains the rejection as found in the Final Office Action.

Calise Fails to Disclose the Recited State Representation {and the Difference Between the Output y and the Nominal Output y

On pgs. 15-16 of the Brief, Appellant argues Calise fails to teach the state representation and the difference between the output y and nominal output y. The claim limitation is found on the bottom of pg. 9 of the Final Office Action continuing to pg. 10. The state representation is cited separate from the remainder of the limitation. Examiner respectfully maintains the rejection regarding the state representation as the citation of Calise pg. 4 lines 18-19 

Calise does not Disclose a Tracking Error Defined as a Difference Between a Reference Output and a Nominal Output

On pgs. 16-17 of the Brief, Appellant argues Calise fails to teach the tracking error defined as a different between a reference output and a nominal output. Appellant argues on pg. 16 Calise cannot teach the limitation because Calise does not teach the Lyapunov controller. The Lyapunov controller relies upon the combination of references in the rejection on pg. 15 of the Final Office Action and the limitation is taught by Ulyanov. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pg. 10 of the Final Office Action contains the citation for the limitation as pertains to Calise. Appellant argues the citation of pg. 13 lines 4-8 of Calise does not teach the cited limitations. Examiner respectfully disagrees and maintains the 

The Additional References Fail to provide Sufficient Teaching to One of Ordinary Skill in the Art that can be Used to Modify Calise to Achieve the Claimed Invention
Wang Fails to Disclose the Nominal Model of the Claimed Invention

On pg. 18 of the Brief, Appellant references pg. 10 of the Final Office Action where the deficiencies of Calise is found and summarizes the deficiencies as the “nominal model”. Appellant continues on pg. 18 onto pg. 19 discussing Wang’s Fig. 14(a), cited on pgs. 11 and 12 of the Final Office Action, and ¶[0241] of Wang. Appellant asserts the citation is not a nominal model, but rather the nominal performance of the controller. Examiner respectfully disagrees and maintains the rejection as found in the Final Office Action. The values determined to provide the nominal performance is the nominal model. As indicated by the Appellant, the value of the nominal performance in Wang is 0.6422. ¶[0049] of publication of instant application recites “where v.sub.0=1 and =750 W/m.sup.2. .xi. and y denote the state and the output of the nominal 

Appellant states on pg. 19, APOSITA would not modify Calise by Wang to achieve the nominal model by the cited potions. Examiner draws attention to Wang is not merely a nominal model. Some examples as relating to the limitations discussed above in section 1. Section 1a discusses the outer loop, which is discussed by Wang in ¶[0146] “The proposed cascade relay feedback consists of a master relay in the outer loop and a slave relay in the inner loop, as shown in FIG. 3”. Section 1b discusses the time derivative of the output where Wang teaches the derivative gain, in units of time, in ¶[0182]. Section 1c discusses “input u” and is disclosed using 
Examiner would not characterize Wang as only providing a teaching a nominal model, but of Calise and Wang having several overlapping features where APOSITA would recognize the controller of Calise could be modified by features found in the controller of Wang. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Crisalle Fails to Remedy the Shortcomings of Calise and Wang

On pg. 20 of the Brief, Appellant states Crisalle fails to teach the “bilinear model” which is cited as curing the deficiency of Calise and Wang. This is nominal model is a bilinear model”. Examiner respectfully disagrees Crisalle fails to teach the bilinear model. Cited ¶[0154] of the Final Office Action explicitly recites bilinear.

Examiner also notes the Crisalle teaches more than the bilinear model and teaches several of the elements found in Claim 1. Section 1a discusses the closed loop stabilizer. In ¶[0131] Crisalle discusses stabilizing the closed loop “that the unconstrained control policy (I-23) stabilizes the closed loop when the dynamics of Plant 105 are given by equations (0-3) and (0-4).” Section 1c discusses input of the controller and Crisalle teaches an input in ¶[0174] “MPC Controller 110 measures the current output vector y(k) from Plant 105”. Section 1e discusses determining the difference where Crisalle teaches finding the difference between the ideal and actual in ¶[0168] “to model-based approaches that compensate for the difference between the ideal (though unfeasible) input vector prescribed by the controller and a measurement of the saturated value of the input vector actually delivered to the Plant 105 by an actuator”. Section 2f discusses the use of tracking and Crisalle discusses tracking in ¶[0237] MPC Technique IV ensures the tracking of an arbitrary set-point sequence in a fashion that ensures zero offset, provided that the set-point sequence has a constant final value, and ensures attaining zero 
Examiner does not characterize Crisalle as merely teaching the bilinear model, but a controller that contains the bilinear model that APOSITA would recognize to modify Calise and Wang with substantial overlapping components. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Ulyanov Fails to Remedy the Shortcomings of Calise, Wang and Crisalle

On pg. 21 of the Brief, Appellant states Ulyanov fails to teach the functions related to the “Lyapunov function” which is cited as curing the deficiency of Calise, Wang and Crisalle. This is in reference to pgs. 14-15 of the Final Office Action. Examiner respectfully disagrees and maintains the rejection found on pg. 15 of the Final Office Action reciting the “Lyapunov function” explicitly.

Examiner also notes the Ulyanov teaches more than the Lyapunov function and teaches several of the elements found in Claim 1. Section 1b discusses a time derivative of an output. Col 8 lines 23-29 of Ulyanov 
Examiner characters the reference of Calise, Wang, Crisalle, and Ulyanov as containing overlapping features which a APOSITA would be able to modify Calise as having the different components. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127          


/Jason Cardone/
Primary Examiner
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.